DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on December 7, 2021 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.
Claim Objections
Claims 1, 4 and 6 are objected to because of the following informalities: 
In claim 1 (line 1) “, in particular” should be deleted.
In claim 1 (line 4) “honeycomb-type” should recite --honeycomb-shaped--.
In claim 4 (line 2) “honeycomb-type” should recite --honeycomb-shaped--.
In claim 6 (line 1) “, in particular” should be deleted.
In claim 6 (line 2) “this” should recite --the--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marche et al. (US 8,328,132) in view of Twelves, Jr. et al. (US 2016/0245710).
As to claims 1 and 3, Marche et al. disclose a clevis for a turbomachine, comprising a body 21 configured to be attached to a casing 5 and at least one aperture 20 configured to receive a hinge pin 19, wherein the body is formed in one piece (Figures 3,6-8).
Marche et al. fail to disclose a clevis wherein the body comprises, about the at least one aperture, a honeycomb mesh-shaped annular portion forming a vibration filter and having at least one of a compressive strain capacity and a flexural strain capacity greater than that of the rest of the body.  
Twelves, Jr. et al. teach a bushing wherein a body 34 comprises, about an aperture, a honeycomb mesh-shaped annular portion 36,38 forming a vibration filter and having at least one of a compressive strain capacity and a flexural strain capacity greater than that of the rest of the body; the integrally-formed honeycomb mesh-shaped annular portion surrounding the aperture absorb vibration and impact forces to resist deformation and failure of the body (Figure 3; paragraphs [0019-0024]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clevis disclosed by Marche et al. to comprise an integrally-formed honeycomb mesh-shaped annular portion, as taught by Twelves, Jr. et al., surrounding the aperture, in order to absorb vibration and impact forces to resist deformation and failure of the body.

Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clevis disclosed by Marche et al. wherein the clevis is at least partially metal, as March et al. does not disclose any structural or functional significance as to the specific material of the clevis, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claims 4 and 5, Marche et al. disclose a clevis wherein the body 21 comprises a main honeycomb mesh-shaped portion (Figure 3).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marche et al. in view of Twelves, Jr. et al., as applied to claim 1 above, and further in view of Dunstan et al. (US 5,860,623).
As to claim 6, Marche et al. disclose a suspension device for a turbomachine, comprising a clevis 21, the device further comprising an assembly comprising a hinge pin 19 extending through the aperture of the clevis body.

Dunstan et al. teach a suspension device comprising an assembly comprising a ball 65 disposed on a hinge pin 43 and a cage 67 that surrounds the ball and is one of banded and attached in an aperture 61 of a clevis body 47; the ball and cage enabling the hinge pin to smoothly pivot within the aperture (Figure 4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Marche et al. to comprise a ball and cage, as taught by Dunstan et al., disposed on the hinge pin, in order to enable the hinge pin to smoothly pivot within the aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




01/20/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619